        Case 3:20-cv-00092-BAJ-EWD           Document 45-1     10/05/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA


MCARTHUR GRIFFIN                                CIVIL ACTION NO: 3:20-cv-00092
                                 Plaintiff
                                                DISTRICT JUDGE:
VERSUS                                          HON. BRIAN A. JACKSON

REC MARINE LOGISTICS, LLC, ET                   MAGISTRATE JUDGE:
AL                                              HON. ERIN WILDER-DOOMES
                      Defendants


                                             ORDER

        CONSIDERING THE ABOVE AND FOREGOING,

        IT IS HEREBY ORDERED Salvador J. Pusateri (#21036) and Kyle A. Khoury

(#33216) of the law firm Pusateri, Johnston, Guillot & Greenbaum, LLC, located at 1100

Poydras Street, Suite 2250, New Orleans, Louisiana 70163, are hereby substituted as counsel of

record in this litigation for REC Marine Logistics, LLC, GOL, LLC, Gulf Offshore Logistics,

LLC, and Offshore Transport Services, LLC replacing Fred E. Salley (#11665) of the Salley &

Associates in this litigation.

        Baton Rouge, Louisiana, this ____ day of_________________, 2020.



                                       __________________________________________
                                              JUDGE BRIAN A. JACKSON
